LOHR, Justice,
dissenting:
David Juarez is charged in El Paso County District Court with offenses including possession of marijuana with intent to distribute and conspiracy to distribute marijuana. See maj. op. at 1288. In this interlocutory appeal, the People challenge an order of the district court suppressing marijuana discovered in a search of Juarez’s blue van, which was located in a circular drive on the premises at 943 Shrider Road in El Paso County. The majority holds that the search was constitutionally permissible and reverses the district court’s suppression order. I respectfully dissent.
I.
The search at issue here was conducted pursuant to a search warrant. In Part II of the majority opinion, the court concludes that Juarez had no standing to challenge the warrantless search of the 943 Shrider Road house and a vehicle parked in the garage of that house. Pursuant to this warrantless search, law enforcement officers gathered information that supplied part of the factual basis for the affidavit upon which the search warrant at issue here was based. I agree with the majority’s conclusion that Juarez has no standing to challenge the warrantless search. The limited issues before us are whether the warrant sufficiently described Juarez’s van and whether there was probable cause to support a warrant authorizing the search of the van.
II.
The warrant described “all vehicles ... on the property” at 943 Shrider Road as among the places to be searched. The affidavit on which the search warrant was based, however, makes no mention of Juarez or of his van, although it does describe a gray Chevrolet Suburban that was parked in the 943 Shrider Road garage and was found to contain bales of suspected marijuana during the earlier, warrantless search. The affidavit also describes a 1976 gold Mercedes Benz that the officers had observed at that location. Under these circumstances, it is questionable whether the warrant can properly be construed to describe Juarez’s van as among “all vehicles ... on the property” and therefore to authorize a search of that van. See 2 W. LaFave, Search and Seizure: A Treatise on the Fourth Amendment § 4.5(d) (1987). (“Sometimes a warrant will be issued for the search of certain premises and ‘all automobiles thereon.’ Such a warrant, it would seem, is particularly vulnerable to challenge with respect to the vehicle description. As with any other description based solely upon location, there can be no assurance that the vehicle or vehicles as to which information was gathered during an earlier investigation will be the vehicles found on the premises at the time of the search.”)
III.
Even if the vehicle description in the warrant were considered sufficient, however, the affidavit for search warrant set *1296forth no probable cause to believe that Juarez’s blue van contained contraband. In order to find an affidavit adequate to support a search warrant, a magistrate must conclude that the affidavit sets forth sufficient facts to justify a belief that evidence of criminal activity will be found in the place to be searched. People v. Rayford, 725 P.2d 1142 (Colo.1986). In assessing the validity of a search warrant, a court is limited to the information and circumstances available to the magistrate at the time the warrant was issued and set forth within the four corners of the affidavit for search warrant. People v. Chase, 675 P.2d 315 (Colo.1984).
The affidavit underlying the search warrant involved in this case contained information that two persons, Ronnie Edmondson and Maxine Juarez, were named in federal arrest warrants based on charges of obstruction of justice. In addition, the affidavit revealed that Ronnie Edmondson and an individual named Dean Rodriquez “appeared to be living” at the Shrider Road residence. The affidavit also stated that the Shrider Road residence and a Chevrolet Suburban parked in its garage contained large amounts of marijuana. The affidavit made no mention of either David Juarez or a blue van, much less that there was any reason to suspect David Juarez of criminal activity or to believe contraband would be concealed in his van.
In sum, the allegations contained in the affidavit presented the issuing magistrate with no probable cause to believe that anyone present at the Shrider Road residence other than the occupants was violating the law. Therefore, the search warrant was issued on information that justified the magistrate in issuing a warrant for a search no broader in scope than the structures at the Shrider Road residence and “all vehicles” on the property under the control of persons associated in some way with the premises. No probable cause was set forth in the affidavit to support a search of a vehicle of an outsider who happened to show up just prior to the execution of the search warrant. Moreover, as to that outsider, no one other than the officers executing the warrant had yet considered whether probable cause existed to search his vehicle. To stretch the probable cause determination made by the magistrate beyond items within the control of the persons who were connected in some way with the premises on which the marijuana had been found would be to allow the officers executing the search warrant to make their own probable cause determination based solely on a person’s propinquity to others independently suspected of criminal activity. Cf. Ybarra v. Illinois, 444 U.S. 85, 91, 100 S.Ct. 338, 342, 62 L.Ed.2d 238 (1979) (a search or seizure of a person must be supported by probable cause particularized with respect to that person).
Under the circumstances of this case, I would conclude that a limitation of the search to a scope no broader than that described above is necessary to accommodate the privacy interests protected by the fourth amendment. See United States v. Percival, 756 F.2d 600 (7th Cir.1985) (search pursuant to warrant authorizing the search of house and attached garage is limited to vehicles found in the garage owned or controlled by the owner of the house); Dunn v. State, 292 So.2d 435 (Fla.App.1974) (vehicle on the premises may be searched only when shown to be under the control of persons named in the warrant); Haley v. State, 7 Md.App. 18, 253 A.2d 424 (1969) (authorization in warrant to search premises did not support search of visitor’s automobile even if it were parked on the premises); State v. Courtright, 60 N.C.App. 247, 298 S.E.2d 740 (1983) (search pursuant to warrant of defendant’s house and vehicle not described in warrant but found on premises was permissible where keys, which were essential to control of vehicle, were found in defendant’s home); see also 2 W. LaFave, Search and Seizure: A Treatise on the Fourth Amendment § 4.10(c) (1987) (“a warrant for a certain house does not cover the automobile of a visitor there who has parked his car in the driveway”).
*1297Accordingly, I would affirm that portion of the trial court’s order suppressing the evidence seized from David Juarez’s blue van on the basis that even if the description in the warrant could be construed to extend to the van, the search warrant was not supported by probable cause to search the van.
ERICKSON, J., joins this dissent in part.